--------------------------------------------------------------------------------

Exhibit 10.1



SUBSCRIPTION AGREEMENT


This subscription agreement (this “Subscription Agreement”) is made as of
November 27, 2018, by and between the Investor identified on the signature pages
hereto (“Investor”), and Rocket Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the parties hereto agree as follows:



1.
Subscription



(a)          The Company has authorized the sale and issuance to the Investor
(the “Offering”) of up to an aggregate of 967,742 shares of common stock (each,
a “Share” and collectively, the “Shares”), par value $0.01 per share, for a
purchase price of $15.50 per Share (the “Purchase Price”).


(b)          Assuming the accuracy of the Investor’s representations and
warranties set forth in Section 4, no registration under the Securities Act of
1933, as amended (the “Securities Act”), is required for the offer and sale of
the Shares by the Company to the Investor as contemplated hereby.


(c)          At the Closing (as defined in Section 2(a) below), the Company and
the Investor agree that the Investor will purchase from the Company and the
Company will issue and sell to the Investor, upon the terms and conditions set
forth herein, the number of Shares set forth on the signature pages hereto for
the aggregate Purchase Price set forth on the signature pages hereto. The
Investor acknowledges that the Offering is not being underwritten and that there
is no minimum offering amount.


(d)          This Subscription Agreement will involve no obligation or
commitment of any kind until this Subscription Agreement is accepted and
countersigned by or on behalf of the Company.



2.
Closing and Delivery of the Shares and Funds.



(a)          The completion of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Gibson, Dunn & Crutcher LLP
(“GDC”), 200 Park Avenue, New York, NY 10166 (or such other location as the
parties shall mutually agree) at 10:00 a.m., New York time, on November 30,
2018, or at such other time and location as the Company and the Investor shall
agree (the “Closing Date”).


(b)          At the Closing: (a) the Company shall cause the Company’s transfer
agent to register in book-entry form the number of Shares set forth on the
signature pages hereto, in the name of the Investor or the Investor’s brokerage
firm, as applicable, and (b) the Investor shall cause the aggregate subscription
amount for the Shares, based on the Purchase Price, to be delivered to the
Company by wire transfer of United States dollars in immediately available funds
to an account specified by the Company.


(c)          The Company’s obligation to issue and sell the Shares to the
Investor and the Investor’s obligation to purchase the Shares from the Company
shall be subject to the satisfaction of the conditions set forth in Section 6 of
the Underwriting Agreement by and between the Company and the several
underwriters named therein, dated as of November 27, 2018.



--------------------------------------------------------------------------------



(d)          The Investor’s obligation to purchase the Shares from the Company
shall be subject to the delivery by GDC, as counsel to the Company, to the
Investor of such counsel’s written opinion, reasonably acceptable to the
Investor, regarding the exemption from registration of the offering and sale of
the Shares under Section 4(a)(2) of the Securities Act, addressed to the
Investor and dated as of such Closing Date.



3.
Representations, Warranties and Covenants of the Company. The Company
acknowledges, represents and warrants to, and agrees with, the Investor that:



(a)          The Company has the requisite right, power and authority to enter
into this Subscription Agreement, to authorize, issue and sell the Shares as
contemplated by this Subscription Agreement and to perform and to discharge its
obligations hereunder; and this Subscription Agreement has been duly authorized,
executed and delivered by the Company.


(b)          The Shares to be issued and sold by the Company to the Investor
under this Subscription Agreement have been duly authorized and the Shares, when
issued and delivered against payment therefor as provided in this Subscription
Agreement, will be validly issued, fully paid and non-assessable and free of any
preemptive or similar rights.


(c)          The execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby will not: (i) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (ii) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument or obligation or other
understanding to which the Company or any subsidiary is a party or by which any
property or asset of the Company or any subsidiary is bound or affected, or
(iii) result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the Company’s certificate of incorporation, except
in the case of clauses (i) and (ii) such breaches, violations, defaults, or
conflicts which are not, individually or in the aggregate, reasonably likely to
result in a material adverse effect upon the business, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under the Subscription Agreement.



4.
Representations, Warranties and Covenants of the Investor. The Investor
acknowledges, represents and warrants to, and agrees with, the Company that:



(a)          The Investor has full right, power, authority and capacity to enter
into this Subscription Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Subscription Agreement.



--------------------------------------------------------------------------------



(b)          The investor acknowledges its understanding and agreement that the
Shares are being offered in a transaction not involving any public offering
within the Unites States within the meaning of the Securities Act, or in a
distribution in violation of the Securities Act or any jurisdiction, that the
Shares have not been registered under the Securities Act or the securities laws
of any jurisdiction and, unless so registered, may not be sold except as exempt
from registration under the Securities Act.


(c)          The Investor acknowledges its understanding that the Offering and
sale of the Shares is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
applicable provisions of Regulation D promulgated thereunder (“Regulation D”)
and that the Company is relying on the Investor’s representations and warranties
in connection with the Regulation D exemption.  In furtherance thereof, the
Investor represents and warrants to the Company and its affiliates as follows:




(i)
The execution, delivery and performance of this Subscription Agreement by the
Investor are within the powers of the Investor, have been duly authorized and
will not: (i) result in a breach or violation of any of the terms and provisions
of, or constitute a default under, any law, rule or regulation to which the
Investor is subject, or by which any property or asset of the Investor is bound
or affected; or (ii) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Investor’s charter documents. 
The signature on this Subscription Agreement is genuine, and the signatory has
been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid and binding obligation of the Investor, enforceable
in accordance with its terms.





(ii)
The Investor has a substantive, pre-existing relationship with the Company and
the management of the Company.





(iii)
The Investor is an “accredited investor” as defined in Rule 501(a) under the
Securities Act, and that it is also a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  To the extent that the Investor is utilizing or has
utilized a representative to assist the Investor in the evaluation of an
investment in the Shares, the Investor has provided the requested information
about such representative to the Company.





(iv)
The Investor realizes that the basis for exemption would not be available if the
Offering was part of a plan or scheme to evade registration provisions of the
Securities Act or any applicable state or federal securities laws.





(v)
The Investor is acquiring the Shares solely for the Investor’s own beneficial
account (and not for the account of others), for investment purposes, and not
with a view towards, or resale in connection with, any distribution of the
Shares in violation of the Securities Act.




--------------------------------------------------------------------------------





(vi)
The Investor acknowledges and understands that the Shares may not be resold by
the Investor unless such resale is registered under the Securities Act or such
resale is effected pursuant to a valid exemption from the registration
requirements of the Securities Act.





(vii)
The Investor has adequately analyzed the risks of an investment in the Company
and the Shares and determined, based upon the Investor’s own judgment, due
diligence and advice from any advisor as the Investor has deemed necessary and
not upon any view expressed by any other person or entity, that an investment in
the Company and the Shares are a suitable investment for the Investor and that
the Investor has the financial ability at this time and in the foreseeable
future to bear the economic risk of a total loss of the Investor’s investment in
the Company and the Shares, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.





(viii)
The Investor has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Company and the Shares (and has sought such accounting, legal and tax advice as
the Investor has considered necessary to make an informed investment decision)
and is aware that there are substantial risks incident to the purchase of the
Shares.





(ix)
The Investor has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Offering and the business, financial condition, results of operations and
prospects of the Company.  The Investor has had access to such information
concerning the Company and the Shares as it deems necessary to make an informed
investment decision concerning the purchase of the Shares.





(x)
In making its investment decision to purchase the Shares, the Investor has
relied solely upon independent investigation made by the Investor.





(xi)
The Investor became aware of this Offering of Shares, and the Shares were
offered to the Investor, solely by direct contact between the Investor and the
Company, and not by any other means, and the Investor is unaware of, and is in
no way relying on, any form of general solicitation or general advertising,
including, without limitation, any article, notice, advertisement or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or electronic mail over the Internet, in connection
with the Offering and is not subscribing for Shares and did not become aware of
the Offering through or as a result of any seminar or meeting to which the
Investor was invited by, or any solicitation of a subscription by, a person not
previously known to the Investor in connection with investments in securities
generally.




--------------------------------------------------------------------------------



(d)          The Investor will not sell or otherwise transfer any Shares without
either registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Investor must bear the economic risk of
its purchase because, among other reasons, the Shares have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Investor is aware that the Shares
are “restricted securities,” as such term is defined in Rule 144 promulgated
under the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule
144 unless all of the conditions of Rule 144 are met.  The Investor also
understands that, except as set forth herein, the Company is under no obligation
to register the Shares on behalf of the Investor or to assist the Investor in
complying with any exemption from registration under the Securities Act or
applicable state securities laws.  The Investor understands that the Company or
its transfer agent may establish procedures for approval of transfers, including
transfers sought to be permitted under Rule 144, which may result in delays in
desired sales or transfers by Investor.


(e)          The Investor understands and agrees that the certificates for the
Shares shall bear substantially the following legend (the “Restrictive Legend”)
until such Shares shall have been registered under the Securities Act and
effectively disposed of in accordance with a registration statement that has
been declared effective:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION.


(f)          The Investor’s signature page sets forth all securities of the
Company held or beneficially owned by such Investor as of the date hereof. Such
Investor does not hold or beneficially own any other securities of the Company,
except as indicated on the signature page hereto.



5.
Miscellaneous.



(a)          Entire Agreement; Modifications. Except as otherwise provided
herein, this Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the signed by the Company and the
Investor.



--------------------------------------------------------------------------------



(b)          Counterparts. This Subscription Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. Execution may be made by
delivery of a facsimile or PDF.


(c)          Notices. All notices or other communications required or permitted
to be provided hereunder shall be in writing and shall be deemed effectively
given (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed e-mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or the Investor, as applicable, at
the address for such recipient listed on the signature pages hereto or at such
other address as such recipient has designated by two days advance written
notice to the other parties hereto.


(d)          Governing Law. This Subscription Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof.


(e)          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(f)          Waiver of Potential Conflicts of Interest.  Each of the Investor
and the Company acknowledge that GDC has represented and currently represents
the Company and the Investor.  Each of the Investor and the Company acknowledges
that GDC is representing only the Company in this transaction and may not share
the Investor’s confidential information with the Company; similarly, GDC may not
share the Company’s confidential information with the Investor. By executing
this Subscription Agreement, each of the Investor and the Company hereby waive
any actual or potential conflict of interest which has arisen or may arise as a
result of GDC’s representation of such persons and entities in this transaction.


[Signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.



 
ROCKET PHARMACEUTICALS, INC.
 
 
By:
/s/ Gaurav Shah
 
Name:
 Gaurav Shah
 
Title:
 President and Chief Executive Officer



[Signature Page to Subscription Agreement]


--------------------------------------------------------------------------------




 
INVESTOR:
 
 
RTW Innovation Master Fund, Ltd.
     
By:
/s/ Roderick Wong
 
Name:
 Roderick Wong
 
Title:
 Director



[Signature Page to Subscription Agreement]

--------------------------------------------------------------------------------